PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HIEP H. DANG; PHUONG MY T.             
CHAU,
             Petitioners-Appellants,
                 v.                           No. 00-2346

COMMISSIONER OF INTERNAL REVENUE,
              Respondent-Appellee.
                                       
            Appeal from the United States Tax Court.
                     (Tax Ct. No. 99-16147)

                      Argued: May 10, 2001

                      Decided: July 26, 2001

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Williams and Senior Judge Hamilton joined.


                           COUNSEL

ARGUED: Bruce Elwyn Gardner, THE GARDNER LAW FIRM,
P.C., Washington, D.C., for Appellants. Gilbert Steven Rothenberg,
Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. ON BRIEF: Claire Fallon, Acting
Assistant Attorney General, Sara Ann Ketchum, Tax Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.
2            DANG v. COMMISSIONER OF INTERNAL REVENUE
                              OPINION

KING, Circuit Judge:

  Hiep H. Dang and Phuong My T. Chau ("taxpayers") appeal the
Tax Court’s denial of their motion for an award of the administrative
and litigation costs arising from their now-settled petition in the Tax
Court. For the reasons set forth below, we affirm.

                                   I.

   This curious tale began when the taxpayers, in March of 1999, filed
their 1998 federal income tax return. The taxpayers, who are Viet-
namese, neither speak nor understand English well. They claimed a
tax refund for 1998 of $2,230. The Internal Revenue Service ("IRS")
mailed the taxpayers a refund check in that amount on April 2, 1999,
and then, two weeks later, informed them that their 1998 return was
being audited. The taxpayers did not cash their refund check, although
they could have negotiated it immediately upon receipt.

   On June 8, 1999, the IRS mailed the taxpayers a "30-day letter"
asserting a proposed tax deficiency of $2,268, comprising the $2,230
they had claimed for a refund, plus $38 in interest as of July 3, 1999.1
The letter directed the taxpayers to either: (1) sign and return the con-
sent form, paying the amount due; or (2) if they disagreed with the
adjustments, submit additional documentation within thirty days. The
taxpayers did not submit any additional documentation or return the
consent form, but, on June 18, 1999, they mailed to the IRS the still
unnegotiated $2,230 refund check.

   The IRS received the uncashed refund check from the taxpayers on
June 23, 1999, and — almost six weeks later — on August 2, 1999,
credited the taxpayers’ account in the sum of $2,230. It did not, how-
ever, treat the returned check as payment in full of the proposed defi-
ciency; instead, it recorded the returned refund check as a "frozen
    1
   The 30-day letter stated that "[t]he amount you now owe is
$2,268.00." However, an enclosure to the letter indicated that $37 inter-
est would be due on June 30, 1999, and an additional $1 would accrue
as of July 3, 1999.
             DANG v. COMMISSIONER OF INTERNAL REVENUE                   3
refund," tantamount to a claimed refund that is held by the IRS pend-
ing investigation of a tax return. Four days later, on August 6, 1999,
and in apparent disregard of the returned check, the IRS mailed the
taxpayers a "notice of deficiency" in the sum of $2,230. The notice
explained that the taxpayers were not entitled to the $2,230 refund,
stating further that $38 in interest had accrued on their account.

   After receiving the notice of deficiency, the taxpayers retained
counsel, who filed a petition with the Tax Court on October 14, 1999,
asserting that there was "no tax deficiency . . . for the 1998 tax year"
owed by taxpayers on August 6, 1999, because interest could not
accrue on a returned, unnegotiated refund check. On November 18,
1999, counsel for the Commissioner mailed the taxpayers a proposed
decision and stipulation, which offered the taxpayers credit for the
returned check; however, it also stated that "there is still a deficiency
in tax, which will be assessed once we close this case." (emphasis
added). The remaining deficiency, if any, would have amounted to no
more than the $38 in interest the IRS asserted was owed. The taxpay-
ers declined to agree to the proposed settlement, and they instead
announced their intention to pursue the dispute in Tax Court.

   The taxpayers subsequently filed a motion in the Tax Court to dis-
miss or, in the alternative, for summary judgment. The Commissioner
contended, in opposition, that a deficiency still existed on August 6,
1999 (when the notice of deficiency was mailed). The Commissioner
noted that because the taxpayers had not signed and returned the con-
sent form included with the 30-day letter of June 8, 1999, the IRS was
entitled to treat the return of the refund check as a "deposit" and not
as a "payment."2
  2
   A taxpayer who is alleged to have a tax deficiency can either make
a "payment" or "deposit." A deposit can be for any amount up to and
including the proposed liability. The effect of a deposit is that it stops
interest from accruing, may be withdrawn at any time, and preserves a
taxpayer’s right to petition the Tax Court. A payment, on the other hand,
evinces agreement with the IRS’s proposed deficiency and indicates the
taxpayer’s consent to pay the proposed amount. Generally, the taxpayer
identifies the character of the remittance (payment or deposit). If the
character of the remittance is not designated, IRS procedures provide that
the remittance "will be treated as a payment of tax if it is made in
4             DANG v. COMMISSIONER OF INTERNAL REVENUE
   At its April 11, 2000 hearing on the taxpayers’ motion to dismiss,
the Tax Court was understandably confused and skeptical about the
substance of the controversy between the parties. It asked, "What is
the practical ramification of ruling one way or the other? Is it simply
the amount of interest that’s potentially due[?]" J.A. 12d. Taxpayers’
counsel responded that he intended to make a claim for litigation
costs. The Tax Court then observed that counsel should "think once
or twice about whether you really want to file a motion for litigation
costs in this case given the circumstances . . . you’re expending . . .
a couple of thousand dollars on $38 worth of interest." J.A. 24. At the
urging of the Tax Court, the parties then filed, on April 18, 2000, a
Stipulation of Settled Issues. By the Stipulation, the IRS agreed that
the taxpayers had a credit to their account — prior to the August 6,
2000 mailing of the notice of deficiency — in the sum of $2,230, the
amount of the returned refund check. J.A. 29-30. The taxpayers, on
the other hand, stipulated and agreed that they were not entitled to the
refund. Id. The Stipulation makes no mention of and does not resolve
whether any interest was due, or whether the IRS would bear the tax-
payers’ litigation costs.

  Undeterred by the Tax Court’s earlier admonitions, the taxpayers,
on May 22, 2000, filed a motion for administrative and litigation costs
under I.R.C. § 7430.3 This motion asserted, inter alia, that the Tax
Court lacked subject matter jurisdiction over the original controversy
because no deficiency was ever due for the 1998 tax year. Presumably

response to a proposed liability . . . and remittance in full of the proposed
liability is made." Rev. Proc. 84-58 at § 4.03.1, 1984-2 C.B. at 502-03.
   When the IRS received the unnegotiated refund check on June 23,
1999, the proposed liability of the taxpayers was $2,268 (a calculation
that included interest). On August 2, 1999, for reasons unexplained, the
IRS finally credited the taxpayers account for a deposit in the sum of the
returned check, issuing a "frozen" credit of $2,230. Whether the IRS
should have used some measure of common sense and treated return of
the unnegotiated refund check as "remittance in full" regardless of the
failure of the taxpayers to so indicate is not a question we need answer
today. See infra Part II.B.
   3
     The taxpayers asserted costs of $6,638 as of the filing of their May
22, 2000 motion.
              DANG v. COMMISSIONER OF INTERNAL REVENUE                    5
the taxpayers believed that such a position, if accepted by the Tax
Court, would mean that they were "prevailing parties," and thus enti-
tled to costs under § 7430. The Commissioner responded that, for sev-
eral reasons, the taxpayers were not entitled to costs, including: (1)
they were not prevailing parties, and (2) they had unreasonably pro-
tracted the litigation. Either of these defenses, if accepted, would be
sufficient to defeat a claim for costs. See § 7430(a), (b). The Commis-
sioner also insisted that its position in the case was substantially justi-
fied, which, if true, would, pursuant to I.R.C. § 7430(c)(4)(B), also
defeat any claim for costs.

   The Tax Court, by its July 21, 2000 Order and Decision, from
which this appeal is taken, agreed with the Commissioner in all
respects. The court held that the taxpayers were not prevailing parties
since they "agreed to the deficiency in full." J.A. 34.

   The taxpayers then, on August 21, 2000, filed a motion to vacate
the July 21, 2000 Order and Decision, maintaining once more that the
Tax Court lacked subject matter jurisdiction. The Tax Court, in its
September 13, 2000 Order denying the motion to vacate, responded:

     Even if we were to grant [the taxpayer’s] motion . . . it
     would not change our view as to the outcome of the claim
     for administrative and litigation costs. We can consider
     whether [the taxpayers] would be entitled to administrative
     and litigation costs and fees under section 7430 even when
     there are jurisdictional defects in a case. [Citing cases] . . . .
     We denied [the taxpayer’s] motion for an award of reason-
     able administrative and litigation costs [because] we con-
     cluded that [the taxpayers] were not the prevailing party.
     Thus, given this record, we would not under any circum-
     stances find for [the taxpayers] on the administrative and lit-
     igation costs issue.

J.A. 37. On October 3, 2000, the taxpayers filed their Notice of
Appeal to this Court. The Notice of Appeal provides:

     Notice is hereby given that Hiep H. Dang & Phuong My T.
     Chau, hereby appeal to the United States Court of Appeals
     for the Fourth Circuit from that part of the decision of this
6            DANG v. COMMISSIONER OF INTERNAL REVENUE
    Court stating it has subject matter jurisdiction over this
    case. Said decision was entered . . . on the 21st day of July,
    2000.

    Petitioners filed a motion for reconsideration dated August
    21, 2000 and said motion was denied on September 13,
    2000.

J.A. 38 (emphasis added).

                                  II.

                                  A.

   At the threshold, we must decide whether jurisdiction lies in this
Court over the issues the taxpayers seek to raise on appeal. This ques-
tion presents itself because of the restrictive language found in the
Notice of Appeal. Pursuant to Fed. R. App. P. 3(c)(1)(B), a notice of
appeal must "designate the judgment, order, or part thereof being
appealed[.]" And the Supreme Court has construed Rule 3(c) as man-
datory and jurisdictional. See Torres v. Oakland Scavenger Co., 487
U.S. 312, 315-16 (1988).

   The taxpayers, in seeking appellate review of the denial of their
claim for costs, designate for appeal solely the issue of the Tax
Court’s subject matter jurisdiction. However, denial of the taxpayers’
pre-Stipulation motion to dismiss for lack of subject matter jurisdic-
tion was never revisited in the Tax Court, and it has not been briefed
or argued before us. Through their briefing and argument, the taxpay-
ers seek appellate relief only with respect to the Tax Court’s denial
of the motion for costs, via its July 21, 2000 Order and Decision, and
the denial of their motion to vacate the July 21, 2000 Order and Deci-
sion, embodied in the Tax Court’s Order of September 13, 2000.

  We have consistently held that "an error in designating the issue
appealed will not result in a loss of appeal as long as ‘the intent to
appeal a specific judgment can be fairly inferred and the appellee is
not prejudiced by the mistake.’" Canaday v. Crestar Mortgage Corp.,
109 F.3d 969, 974 (4th Cir. 1997) (citing cases). We have no basis
             DANG v. COMMISSIONER OF INTERNAL REVENUE                  7
to except this case from this general rule, even if the apparent defect
was the result of misguided intentions as opposed to mistake. The tax-
payers’ intent to appeal the costs issue is manifest and it is "fairly
inferred" (it is the only issue remaining in the case). And the Commis-
sioner has not in any way been prejudiced by any "mistake" on the
part of the taxpayers. The parties have fully briefed and argued the
merits of the § 7430 issue, and the Commissioner has not raised any
objection concerning the sufficiency of the Notice of Appeal. Thus,
we should and will consider each of the taxpayers’ assertions on
appeal that, if accepted, would require us to reverse the Tax Court’s
July 21, 2000 Order and Decision, or its Order of September 13,
2000. See, e.g., United States v. Garcia, 65 F.3d 17, 18 (4th Cir.
1995) ("pleadings under Rule 3 are liberally construed").

                                   B.

   In Tax Court litigation, under the provisions of I.R.C. § 7430(a), an
award of administrative and litigation costs may be made to "prevail-
ing parties" in appropriate circumstances. In this instance, however,
the Tax Court held that the taxpayers did not "prevail" because they
"conceded all of the adjustments determined in the notice of defi-
ciency . . . [and] they agreed to the deficiency in full." Our review in
this regard accords substantial deference to the reasoning of the Tax
Court. We examine its decision for an abuse of discretion. See Bowles
v. United States, 947 F.2d 91, 94 (4th Cir. 1991).

   Having considered its Order and Decision of July 21, 2000, in this
context, we see no reason to disrupt the Tax Court’s conclusion. The
issue initially before the Tax Court, i.e., the merits of the taxpayers’
petition, was the asserted tax deficiency of $2,230. The Tax Court
found that the taxpayers, by agreeing to the Stipulation of Settled
Issues, conceded their liability on the tax deficiency issue in full. The
only other point of contention between the parties would have related
to interest, and any litigation against the IRS over assessed interest
must be pursued in district court, via a tax refund suit. The district
courts of the United States have exclusive jurisdiction over refund
suits. See Commissioner v. McCoy, 484 U.S. 3, 6-7 (1987)
8            DANG v. COMMISSIONER OF INTERNAL REVENUE
("[Q]uestions relating to interest . . . [are] separate and outside the
scope of the petition to the Tax Court[.]").4

   Moreover, the taxpayers’ assertion that the Tax Court lacked sub-
ject matter jurisdiction, even if meritorious, would not have changed
the disposition of their motion for costs. Indeed, the Tax Court’s
denial of the motion for costs was not dependent on its belief that it
possessed subject matter jurisdiction over the underlying petition. The
court’s September 13, 2000 Order makes clear that "[e]ven if we were
to [agree that we did not possess jurisdiction], it would not change our
view as to the claim for administrative and litigation costs." J.A. 37.
In this connection, the Tax Court correctly held that the provisions of
§ 7430 apply "even where there are jurisdictional defects in a case."
J.A. 37 (citing Hubbard v. Commissioner, 89 T.C. 792, 798 (1987);
Weiss v. Commissioner, 88 T.C. 1036 (1987)).5

   Thus, in order to secure an award of costs, the taxpayers were
required to satisfy the requirements of § 7430, which include being
determined "prevailing parties" in their Tax Court litigation. The rul-
ing to the contrary by the Tax Court was well within its discretion,
and we must therefore affirm its July 21, 2000 Decision and Order
denying the taxpayers’ motion for costs.6
    4
     We disagree with the IRS’s implication that interest would be owed
by the taxpayers. Since the refund was never actually received, inasmuch
as the taxpayers never negotiated the refund check, the money repre-
sented by the check was in the IRS’s account at all times. See, e.g.,
United States v. Baumann, No. 86 C 4201, 1987 WL 6851, *1 (N.D. Ill.
1987) ("[I]nterest should accrue [from] . . . the date on which the refund
check was cashed."); United States v. Lasbury, 53 A.F.T.R.2d 84-344,
1983 WL 1682, *3 (D. Ariz. November 22, 1983) ("Payment does not
occur until the check has been cashed. If the taxpayer cashes the check
. . . he should pay the interest on it."). It was not until oral argument,
however, in response to questions from this Court, that counsel for the
Commissioner advised the taxpayers that it would forgo any claim for
interest.
   5
     If § 7430 did not apply when the Tax Court lacks jurisdiction, there
would be no statutory basis for an award of costs.
   6
     Based on our determination that the Tax Court did not abuse its dis-
cretion in its July 21, 2000 Decision and Order, it follows that its Sep-
tember 13, 2000 Order (refusing to vacate the July 21, 2000 Decision and
Order) was likewise not an abuse of discretion.
            DANG v. COMMISSIONER OF INTERNAL REVENUE          9
                              III.

  Pursuant to the foregoing, we affirm the Tax Court’s denial of
administrative and litigation costs to the taxpayers.

                                                       AFFIRMED